Citation Nr: 1629467	
Decision Date: 07/25/16    Archive Date: 08/04/16

DOCKET NO.  10-16 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1. Whether new and material evidence has been received to reopen a previously denied claim of service connection for a lumbosacral spine disability.

2. Entitlement to service connection for a lumbosacral spine disability, to include as secondary to a service-connected right knee disability.

3. Entitlement to service connection for degenerative joint disease of the left knee, to include as secondary to a service-connected right knee disability.


REPRESENTATION

Appellant represented by:	David Anaise, Attorney


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1979 to May 1984.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision, which denied service connection for a low back disability.  Also on appeal is a September 2010 rating decision, which, among other things, denied service connection for degenerative joint disease of the left knee.   Both rating decisions were issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

The Veteran initially requested a hearing before a Veterans Law Judge via live videoconference.  However, in June 7, 2016, the Veteran's representative submitted a statement acknowledging the scheduled hearing, withdrawing the prior hearing request, and  requesting that the Board render a decision based on the evidence of record.  The request was submitted with a hearing response completed by the Veteran.  Accordingly, the hearing request has been withdrawn and the matter is appropriately before the Board at this time.  38 C.F.R. § 20.704(e) (2015).

This case has a complicated procedural history with regard to several issues not presently on appeal.  In the June 7, 2016, appellate brief submitted by the Veteran's representative, in addition to the issues on appeal in this matter, the issues of service connection for a traumatic brain injury (TBI) and cervical spine disability were also addressed.  With regard to the claim of service connection for a TBI, that claim was initially denied in a rating decision issued in June 2013.  The Veteran did not file a Notice of Disagreement with that claim, and it became final.  Regardless, the Veteran's representative submitted an untimely Notice of Disagreement with that claim in January 2015, also raising the issue of a cervical spine condition, and reaffirming the pending claims for an increased rating for a right knee disability and service connection for hepatitis C and tinnitus.  A February 2014 rating decision denied service connection for hepatitis C, headaches, and tinnitus, and confirmed and continued the ratings for the right knee.  In April 2015, the RO issued a rating decision which reaffirmed the denial of service connection for a TBI and also denied service connection for a cervical spine disability.  The Veteran did not submit a Notice of Disagreement and those claims, again, became final.  38 C.F.R. § 20.302(a) (2015) (a Notice of Disagreement must be filed within one year of the date that the agency mails the decision being appealed).  Therefore, to the extent that the June 2016 appellate brief raises the issues of reopening the claims of service connection for a TBI and a cervical spine disability, those issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issues of entitlement to service connection for a lumbosacral spine disability and degenerative joint disease of the left knee are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

Evidence associated with the claims file since the initial denial of entitlement to service connection for a lumbosacral spine disability includes evidence that relates to an unestablished fact necessary to substantiate the claim, and that is not cumulative or redundant of evidence previously of record.   


CONCLUSION OF LAW

New and material evidence has been submitted sufficient to reopen the previously denied and final claim for service connection for a lumbosacral spine disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


(CONTINUED ON NEXT PAGE)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015), requires VA to assist a claimant in obtaining evidence necessary to substantiate a claim. It also requires VA to notify the claimant and the claimant's representative of any information, medical evidence, or lay evidence not previously provided to the Secretary that is necessary to substantiate the claim. See 38 U.S.C.A. 5103(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).   Given the positive outcome of the below decision, a discussion of the duty to notify and assist is not necessary at this time.

II.  New and Material Evidence

In the instant matter, the Veteran is seeking to reopen a claim of service connection for a lumbosacral strain.  

If a claim was previously denied by a RO or Board decision, and that RO or Board decision became final, then the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2014); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); 38 C.F.R. § 3.156 (2015).  Even if the RO (in a rating decision, statement of the case, or supplemental statement of the case) has already determined that new and material evidence has been submitted, in the appeal, a new and material evidence analysis must still be completed by the Board.  The requirement for the submission of new and material evidence is a jurisdictional prerequisite in order for a claimant to obtain review of a previously denied and final decision.  38 U.S.C.A. §§ 5108, 7104(b) (West 2014).  The Board is under the statutory obligation to conduct a de novo review of the new and material evidence issue.  Butler v. Brown, 4 Vet. App. 167, 171 (1996).  

Under 38 C.F.R. § 3.104(a), a decision of the rating agency shall be final and binding . . . as to conclusions based on the evidence on file at the time VA issues written notification in accordance with 38 U.S.C.A. § 5104.  An unappealed decision by the RO is final one year from the date notification of the determination is mailed to the claimant.  38 C.F.R. §§ 20.302, 20.1103 (2015).  

In general terms, "new" evidence is evidence that was not of record at the time that the prior final RO or Board decision was issued.  "Material" evidence is evidence that addresses the element(s) of service connection that were deficient (and therefore the basis of denial) in the prior final RO or Board decision.  See 38 C.F.R. § 3.156(a) (2015).  The United States Court of Appeals for the Federal Circuit (Federal Court) has indicated that evidence may be considered new and material if it contributes, "to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it will not eventually convince the Board to alter its rating decision."  Hodge v. West, 115 F. 3d. 1356, 1363 (Fed. Cir. 1998).  

In June 1993, the RO denied entitlement to service connection for a low back disability.  The claim was denied because, although the Veteran had a noted lumbosacral strain in service, the evidence of record favored the conclusion that it was transitory and had resolved.  Therefore, the Veteran's present disorder was not related to service.  The Veteran did not appeal that decision, and no new and material evidence was received within the appeal period.  It thus became final.  Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).

In March 2008, the Veteran sought to reopen his previously denied claim for a low back disability.  This was denied in a June 2008 rating action.  In September 2010, in support of his claim, the Veteran submitted a private medical record noting that he would require an opinion as to whether his back disability was related to service.  Specifically, it stated that the Veteran appeared to have the same symptoms during active service in 1981 and that it appears his back and leg pain may be related to military service.  (See VBMS, Non-Government Facility, 9/23/2010).  

Upon review, the Board finds that new and material evidence has been received to reopen the previously denied and final claim.  The evidence cited above is "new" in that it was not associated with the claims file at the time of the June 1993 denial.  The Board is also satisfied that evidence is "material."  Specifically, it appears to indicate a possible connection between active service and the present disability.  At the very least, it gave rise to the duty to assist the Veteran by providing a VA examination.  

Accordingly, the Board finds that the claim for service connection for a lumbosacral spine disability is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


ORDER

The petition to reopen the previously denied and final claim for service connection for a lumbosacral spine disability is granted.  


REMAND

Once VA undertakes to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  A medical opinion will be considered adequate when it is based upon the Veteran's prior medical history and examinations and provides a sufficiently detailed description of the disability so that the Board's evaluation will be a fully informed one.  Id.; Green v. Derwinski, 1, Vet. App. 121, 124 (1991).  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

In this matter, the Board finds that the Veteran should be afforded a new VA examination in connection with both claims on appeal.

At the outset, the Board acknowledges that the Veteran's representative also holds an M.D. and has given an opinion in favor of service-connection based on a number of medical studies cited.  However, that opinion does not state whether it was made following a physical examination.  Rather, it appears to rely exclusively upon the notion that a traumatic injury may result in osteoarthritis significantly later than the initial injury, or that osteoarthritis in the one limb may lead to the same condition in a contralateral limb.  This is particularly concerning with the spine claim, as the evidence of record does not support a traumatic injury during service, but rather, a lumbar strain.  

Concerning the claim of service connection for a degenerative joint disease of the left knee, the Veteran was afforded a VA examination in June 2010, in which the examiner opined against a nexus between the Veteran's active service and his left knee disorder.  However, that examination report did not address a possibility of service connection secondary to the right knee disability.  In January 2013, the Veteran was afforded a new VA examination to address the possible secondary causation.  Although the examiner opined against a causal nexus between the service-connected right knee disability, and the left knee disability, no discussion was given beyond a statement of the evidence reviewed prior to rendering the decision.  Likewise, although it opined against aggravation, no discussion was given as to why a baseline level of severity could not be estimated.  Accordingly, the Veteran must be afforded a VA examination which fully addresses the issues on appeal.

With regard to the lumbosacral spine claim, the Veteran has asserted that his back disability is either secondary to his service-connected right knee condition, or in the alternative, has been aggravated beyond its natural progression thereby.  In September 2012, the Veteran was afforded a VA examination, in connection with the claim, but that examination only addressed direct causation, and did not address the possibility of secondary causation or aggravation.  As such, a new VA examination should be provided.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a new VA examination in connection with his claim for service connection for a lumbosacral spine disability.  A complete copy of the claims file, including a copy of this remand, should be provided to the examiner and must be reviewed prior to the rendering of any opinion.  

The examiner should conduct a thorough examination of the Veteran, including taking a complete medical history.  The examiner is reminded that the Veteran is competent to report onset of observable symptomatology, such as pain.  The examiner should also review all medical treatise evidence submitted by the Veteran in favor of his claim.  Thereafter, the examiner should provide answers to the following questions:

Whether it is at least as likely as not that the Veteran's lumbosacral spine disability had onset during, or is otherwise etiologically related to any incident of active service, to include the September 1981 report of a low back strain (see VBMS STR, 2/17/14, p. 24); and June 1983 report of ongoing low back pain with inability to bend (see VBMS STR, 2/17/14, p. 23).  

Whether is it as least as likely as not that the Veteran's lumbosacral spine disability is etiologically linked to or otherwise the secondary result of his service-connected right knee disability.

Whether it is at least as likely as not that the Veteran's lumbosacral spine disability, which is not otherwise related to active service, has been aggravated beyond its normal progression by any service-connected disability, to include his right knee disability.  In discussing this conclusion, the examiner should provide a pre- and post-aggravation level of severity.  

All opinions rendered must include an adequate discussion and rationale and should be supported by citation to evidence in the record, known medical principles, and medical treatise evidence.

2. Schedule the Veteran for a new VA examination in connection with his claim for service connection for a left knee disability.  A complete copy of the claims file, including a copy of this remand, should be provided to the examiner and must be reviewed prior to the rendering of any opinion.  

The examiner should conduct a thorough examination of the Veteran, including taking a complete medical history.  The examiner is reminded that the Veteran is competent to report onset of observable symptomatology, such as pain.  The examiner should also review all medical treatise evidence submitted by the Veteran in favor of his claim.  Thereafter, the examiner should provide answers to the following questions:

Whether it is at least as likely as not that the Veteran's left knee disability had onset during, or is otherwise etiologically related to any incident of active service, to include his March 1981 motorcycle accident (see VBMS STR, 2/17/14, p. 16).

Whether is it as least as likely as not that the Veteran's left knee disability is etiologically linked to or otherwise the result of his service-connected right knee disability.

Whether it is at least as likely as not that the Veteran's left knee disability has been aggravated beyond its normal progression by any service-connected disability, to include his right knee disability.  In discussing this conclusion, the examiner should provide a pre- and post-aggravation level of severity.  

All opinions rendered must include an adequate discussion and rationale and should be supported by citation to evidence in the record, known medical principles, and medical treatise evidence.

3. Thereafter, readjudicate the claims.  If any benefit sought should remain denied, issue the Veteran and his representative a Supplemental Statement of the Case and afford adequate time to respond before returning the matter to the Board for additional appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



<CONTINUED ON NEXT PAGE>

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


__________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


